Citation Nr: 0322857	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right knee sprain.

2.  Entitlement to a rating in excess of 10 percent for 
chronic left knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1997 to March 2000.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted service 
connection for right and left knee disabilities, each knee 
rated 10 percent disabling.  

In his December 2000 substantive appeal, the veteran 
requested a Board hearing at the RO.  In February 2001, he 
withdrew that request.  


REMAND

In October 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO for 
appropriate follow-up action.  

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason.  

Pursuant to an October 2002 request for additional 
development by the Board, a letter was sent to the veteran in 
February 2003 asking him to identify all VA and non-VA health 
care providers that have treated him for any right and/or 
left knee disorders during the period of March 2000 (the 
month of the veteran's separation from service) to the 
present.  Although the veteran has not yet responded to the 
Board's February 2003 request, follow-up action to assist the 
veteran in obtaining additional evidence would also be 
appropriate in light of the need to return the case to the RO 
for VCAA notice compliance.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify any VA or non-VA 
health care providers that have treated 
him for any right and/or left knee 
disorders during the period of March 2000 
(the month of the veteran's separation 
from service) to the present.  The RO 
should then take appropriate action to 
obtain copies of any such evidence.  

3.  After undertaking any additional 
development deemed necessary, the RO 
should then review the claims file to 
include all evidence added to the record 
since the last supplemental statement of 
the case.  The RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



